Exhibit 12 Ratio of Earnings to Fixed Charges (amounts in thousands) Fiscal Year Ended May 29, 2005 April 13, 2006 Fiscal Year Fiscal Year 2004 2005 to April 12, 2006 to June 3, 2006 2007 2008 Earnings: Income (Loss) before Provision for Income Taxes $ 114,980 $ 172,251 $ 150,944 $ (36,982 ) $ (72,624 ) $ (73,794 ) Plus:Fixed Charges 44,445 47,775 42,045 29,223 189,226 183,063 $ 159,425 $ 220,026 $ 192,989 $ (7,759 ) $ 116,602 $ 109,269 Fixed Charges: Gross Interest Expense $ 5,863 $ 7,132 $ 4,609 $ 18,093 $ 134,313 $ 122,684 Amortization of Deferred Debt Charges 75 98 495 5,283 10,250 10,310 Estimate of Interest Expense Within Operating Leases 38,507 40,545 36,941 5,847 44,663 50,069 $ 44,445 $ 47,775 $ 42,045 $ 29,223 $ 189,226 $ 183,063 Ratio of Earnings to Fixed Charges 3.6 x 4.6 x 4.6 x * * * *Due to losses for the period April 13, 2006 to June 3, 2006 and for the fiscal years ended June 2, 2007 and May 31, 2008 the coverage ratio was less than 1:1.BCFWC must generate additional pretax earnings of $37.0 million, $72.6 million and $73.8 million, respectively.
